Mr. Justice Waterman delivered the opinion of the Court. In this action, brought to recover alleged overcharges exacted on freight shipped by appellee, the plaintiff filed a declaration, stating a contract for, and the shipment of 161,690 pounds of angle iron, bar iron, tie iron, frames and plate iron punched, rod iron, rough iron, castings, bolts and boiler rivets, from Chicago to San Jose, California, at the rate of $1.15 per hundred pounds, but that the defendants at San Jose, before it would deliver the same, exacted from the plaintiff the rate of $1.90 per hundred pounds. Upon the trial the plaintiff introduced bills of lading, one being for the shipment of “ gas reservoir material,” another for the shipment of gas reservoir material, plate iron, punched angle bars, rods and plate iron, castings and rivets in kegs, and a third for gas reservoir material plate; the rate specified therein being §1.15 per hundred pounds. These were objected to as not admissible under the declaration. Without explanation they would not have been admissible. The plaintiff was entitled to show that the articles described in the declaration were gas reservoir material, and so known by manufacturers, shippers, and carriers of freight. It was not necessary to describe the articles or state in the declaration the contract in the exact language used in making it. Shore v. Wilson, 9 Cl. & F. 555; Wharton on Ev., Sec. 938, 961. It seems that the articles described in the declaration 'and which were actually shipped, were such materials as are used in the construction of gas reservoirs, and would have been so classed had they been designed for such use, but being intended, for a malt house, they were by the railroad agent at San Jose, classed as “ machinery; ” not that they were machinery, but that they,, in his judgment, came under the rate known as the machinery class. In consequence of the rulings of the trial court upon the objection made to the introduction of the bills of lading, the plaintiff, during the trial, obtained leave, and after verdict amended its declaration by alleging that “the said material was by plaintiff, at the advice and instructions of the defendant, billed as gas reservoir material, and the bills of lading described said material as gas reservoir material, and said material was accepted by said defendant company as gas reservoir material, with a full knowledge on the part of said defendant of the character of said material and the purpose for which the same was designed to be used.” Under this amendment the plaintiff proved that Mr. Stanton, as contracting agent of the Santa Fe Eoad, examined the material and said that it was virtually the same as that described in defendant’s tariff sheet as gas reservoir material, and instructed plaintiff to bill it as gas reservoir material. The defendant objected to the admission of this evidence as an attempt to vary the terms of a written contract, by a conversation had prior to it. We do not so regard the testimony. Its effect was not to vary the terms of a written contract, but merely to enable the court to understand it. It is a familiar rule, that a court will admit evidence for the purpose of placing itself in the shoes of the parties, to enable it to read the contract in the light and surroundings under which it was executed. Wharton on Evidence, Secs. 940, 961, 972; Gray v. Sharp, 1 Myl. & K. 602; Taylor on Ev., Sec. 1082; Myers v. Walker, 24 Ill. 133; Thorington v. Smith, 8 Wal. 1. Neither the average judge or juror would, without explanation, know what was meant by the expression, “ gas reservoir material.” Whether the articles actually shipped were correctly described "as such material, or whether by such description the parties meant to describe the articles actually shipped, were controverted questions as to which it was proper the court should hear evidence. Appellant’s witness, ME Eich, offered as an expert, testified that for the articles shipped, if designed and adapted for the construction of a malt house, there was in the tariff, no classification at that time. One of the bills of lading was in the name of the Plamondon Manufacturing Company; it is insisted that this bill was for this reason inadmissible. From the bill of lading describing the Plamondon Company as the shipper, it appeared that it was in fact given in pursuance of an arrangement made with appellee for the shipment of its goods, and, under it, the goods of appellee and some of the Plamondon Company were shipped, appellee paying the entire freight. Appellee called upon the Plamondon Company to refund the freight it paid for said company at $1.90 per hundred. This action was brought to recover the alleged overpayment on freight on appellee’s property, not for any overpayment on property of the Plamondon Company. The right of appellee to sue in its own name, upon a simple unsealed contract made with it, although in form running to another party, is beyond dispute. Chitty on Pleading, Vol. 1, p. 4, 9th Am. Ed., from 6th London Ed.; Dicey on Parties, p. 97, Rule 11. There were introduced in evidence two tariff sheets, of which plaintiff had in its office, one. The rate for machinery, as published in these, was $1.90 per hundred. Gas feservoir material—consisting of beams, columns, circular frames for top pulleys, weights, and chains for same, plate iron, punched—was rated at $1.15 per hundred pounds. Angle a.nd channel iron and steel beams, bar or rod iron, billets and blooms, boiler and plate iron, punched bolts and nuts, carriage or wagon, in boxes or kegs, machine, bridge and lag, and lag screw bolts or nuts, rivets in boxes or kegs, were rated at $1.15 per hundred. Upon one of these sheets was printed the following rules: “ 14. Property Misrepresented.—When articles are shipped under a false name, in order to deceive the carrier or to avoid this tariff, agents at destination will collect charges according to a proper classification, and in case of loss or damage, consignees will be paid for the articles as called or shipped. Rates named in bills of lading on property misrepresented or wrongly described are illegal, and will not be protected.” “ 16. Rates on Commodities.—Rates on commodities specified on pages 10 to 59, inclusive, are specific and must not be applied to analogous articles.” “ When rate for car-load lots is not named, the rate which is given will govern, regardless of quantity, and no two or more articles having a car-load rate shall be shipped in mixed car-loads at the car-load rate, unless so provided.” Appellant contends that the freight on articles shipped is fixed by these tariffs, and that as the articles actually shipped were not designed for a gas reservoir, but for a malt house, they are to be treated as coming under the machinery class, and rated at $1.90. These tariffs, one of which embraces fifty-nine pages, are susceptible of construction, and not in all cases, necessarily, easily understood. The agent of appellant when soliciting this consignment looked them over and construed them as fixing the rate on the material now under consideration at $1.15, saying it was, virtually, gas reservoir material. Acting upon this construction appellee shipped by appellant’s line and billed the goods as directed by its agent. Appellant now repudiates the act of its agent, and says that the goods were incorrectly billed. In this controversy it seems to us that at the least, appellee Avas entitled to shoAV the circumstances under Avhioh the goods Avere shipped and billed, and to ask the jury to say AAThat, under the circumstances, for the purposes of this contract of shipment, the goods are to be considered to be. Appellant has a right to make freight tariffs, and to thereon designate articles as it sees fit, but the right to repudiate the construction its agent, for the purpose of procuring a shipment, has placed upon its tariff, is, in respect to such shipment, quite another thing. The railroad agent at San Jose Avho examined the articles now under consideration, says that knowing that the Malt House Company contemplated erecting an electric plant, he suspected fraud, and made a thorough examination of the shipment, and that it consisted of the machinery and fittings for a malt house plant; what he considered to be machinery is shoAvn by his further ansiver that he should rate as machinery angle iron, frames, pieces of plate iron, iron doors, bundles of bar iron, bundles of galvanized iron, bar iron frames, bundles of punched iron, wrought iron bars, iron castings, plates of boiler iron, bolts, bundles of iron castings, boiler iron plates, bars of angle iron, bundles of sheet iron, bundles of bolts, a tool box, bars of flat iron, bar iron, iron frames, if prepared to be fastened together and used in the construction of a malt house, and fitted ready to be put together, after being put together comprising a part of a malt house plant. Appellant contends that appellee, in violation of the interstate commerce act, falsely described its property for the purpose of getting a low rate; this is a grave charge, and if true, ought to entitle appellant to a reversal of the judgment in this case; appellant also says that its “ unscrupulous and unfaithful agent, with whom appellee connived ” confessedly had nothing to do with receiving the goods or making the contract. We do not understand the record of this causeas justifying these charges. The evidence upon this point is that Mr. Goetz, the president of the appellee company, had conversation with soliciting agents of different freight roads, among others, with a Mr. Stanton, representing the freight department of appellant; that Mr. Stanton gave his card as contracting freight agent of appellant, and the conversation before alluded to was had with this Mr. Stanton when the goods were ready to ship, a day or two before the bills of lading were made. The goods were not delivered to Stanton, nor were the bills of lading received from him, nor does his name appear thereon. A written description of the goods was sent to appellant’s local freight agent at Chicago, which description was “two car loads gas reservoir material, consisting-of plate iron, punched, angle bars, rods and plate iron castings and rivets in kegs.” There is nothing to show any “ connivance ” of appellee with an unfaithful agent of appellant. Mor is there anything to show that Mr. Stanton, appellant’s agent, was unfaithful. He was not called as a witness, and at the utmost it can only be said by appellant that he was mistaken. Information given in good faith by appellee of the character of the goods to a contracting freight agent of appellant was sufficient. There is nothing tending to show bad faith upon the part of appellee, and we therefore do not perceive wherein the describing of these goods as gas reservoir material, etc., was a violation of the interstate commerce act. Appellant’s agents seem to place their statements that they were not thus correctly described, largely upon the fact that they were not intended for such use, and counsel for appellant, in effect, urge that appellant may discriminate in respect to its freight charges in favor of a particular use to which property, carried, is to be applied; that the trouble, expense, labor, responsibility and in all respects the carriage being the same, more may be exacted for the transportation of the same goods when designed for a malt house than when intended for a gas reservoir; as to the bearing of the interstate commerce act upon such discrimination, we are not called upon to express any opinion. Appellant urges that the jury was improperly instructed; but, after summarizing the instructions given at the instance of the plaintiff, say that “ For the defendant the court with marked impartiality gave instructions nearly if not the exact opposite of these; but refused, however, to instruct according to the plain facts of the case, that the plaintiff could not recover on a contract to carry gas reservoir material by proving a refusal to carry portions of a malt house plant.” As we have already indicated, we do not think that under the evidence this case turns upon whether the material carried was designed for a gas reservoir or for a malt house. ISTo complaint is made of the amount of the verdict. We are of opinion that the jury, under the evidence, having arrived at the conclusion which the law points out, whether they were in all respects properly instructed is comparatively unimportant, and that the judgment of the Superior Court should be affirmed.